Exhibit 10.2

 

GENWORTH FINANCIAL, INC.

 

EXECUTIVE LIFE PROGRAM



--------------------------------------------------------------------------------

GENWORTH FINANCIAL, INC.

EXECUTIVE LIFE PROGRAM

 

1. Purpose. The purpose of this Executive Life Program is to establish a method
by which Genworth Financial, Inc. can provide a benefit to a select group of
employees. The Program is intended to provide the beneficiaries of plan
participants with a cash benefit payable in the event of the employee’s death.
The Program is to be effective as of the Effective Date.

 

2. Definitions. The following terms shall have the following meanings when used
herein unless the context clearly requires otherwise:

 

2.1. Beneficiary. “Beneficiary” means the person(s) or entity(ies) designated by
a Participant from time to time pursuant to Section 4.3 hereof to receive
Program benefits payable as a result of the Participant’s death.

 

2.2. Benefits Committee. “Benefits Committee” means the committee of three or
more employees of the Company appointed by the MDCC to be responsible for the
administration of the Program.

 

2.3. Board. “Board” means the Board of Directors of the Company.

 

2.4. Company. “Company” means Genworth Financial, Inc., its successors in
interest, and any affiliates or subsidiaries that the Board in its sole
discretion, designates as being included in the Program.

 

2.5. Effective Date. “Effective Date” means the date that General Electric
Company’s ownership of the Company’s stock first falls below 50%.

 

2.6 MDCC. “MDCC” means the Management Development Compensation Committee of the
Board.

 

2.7. Participant. “Participant” means any employee of the Company who is
eligible, as determined under Section 3 hereof, to participate in the Plan, and
who elects to participate by completion of necessary paperwork or who signifies
intent to participate in the Plan in a manner as directed by the Benefits
Committee in its discretion.

 

2.8. Program. “Program” means this Executive Life Program of Genworth Financial,
Inc., as the same may be amended from time to time.

 

2.9. Retirement. “Retirement” means voluntary termination of service with the
Company after attaining age sixty (60) with at least ten (10) years of
continuous service with the Company.



--------------------------------------------------------------------------------

3. Eligibility. The Benefits Committee may, in its sole discretion, select
employees eligible for participation in the Program. Eligible employees may
chose to participate in the Program by filing an election form as provided by
the Benefits Committee. Such election form may contain any conditions or
restrictions, consistent with the Plan, as deemed necessary or advisable by the
Benefits Committee in its sole discretion. If an eligible employee chooses not
to participate in the Program, there shall be no compensation or other benefit
paid to the employee in lieu of the benefits payable under the Program, and he
or she shall not have the opportunity to participate in the Program in the
future unless expressly provided by the Benefits Committee.

 

4. Program Benefits.

 

4.1. Death Benefit. In the event of death of any Participant prior to his or her
termination of employment with the Company, or in the event of death of any
Participant after Retirement, the Company shall pay to the Participant’s
designated Beneficiary the amount of one million dollars ($1,000,000), in the
aggregate (the “Death Benefit”). If more than one Beneficiary is designated, the
$1,000,000 Death Benefit will be allocated among the designated Beneficiaries of
the deceased Participant in the manner indicated on the Participant’s
Beneficiary designation form.

 

4.2. Additional Payment. In addition to the Death Benefit provided in Section
4.1 above, the Company shall pay to Participant’s Beneficiary an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by such
Beneficiary of all federal and state income taxes, including, without
limitation, federal and state income taxes imposed upon the Gross-Up Payment,
such Beneficiary retains an amount of the Gross-Up Payment equal to the total
federal and state income taxes imposed upon the Death Benefit and the Gross-Up
Payment. In calculating the amount of the Gross-Up Payment, it shall be assumed
that the Death Benefit and the Gross-Up Payment are subject to the maximum
marginal federal and state income tax rates.

 

4.3. Beneficiary Designation. A Participant shall, in the manner determined by
the Benefits Committee, designate a Beneficiary or Beneficiaries to receive any
benefits under the Program upon the Participant’s death. Each Beneficiary
designation shall be in a written form prescribed by the Benefits Committee and
shall be effective only when filed with the Benefits Committee during the
Participant’s lifetime. If no Beneficiary has been designated or survives the
Participant, payment shall be made to the Participant’s estate. Subject to the
foregoing, a Beneficiary designation may be changed or revoked by a Participant
at any time provided the change or revocation is filed with the Benefits
Committee. A Beneficiary other person claiming any rights under the Program is
subject to all terms and conditions of the Program and to any additional
restrictions deemed necessary or appropriate by the Benefits Committee.

 

4.4. Source of Payments. All benefits payable under the Program shall be paid
from the general assets of the Company, and Participants and their Beneficiaries
shall have no secured or preferential rights to any assets of Company or any
other party for

 

- 2 -



--------------------------------------------------------------------------------

payment of benefits under the Program. Any property held by the Company,
including insurance contracts on the lives of Participants, shall remain the
general, unpledged and unrestricted assets of the Company. The Company’s
obligation under the Program shall be an unfunded and unsecured promise to pay
money in the future.

 

5. Program Administration, Termination or Amendment.

 

5.1. Administration. The MDCC shall have general responsibility for the
administration of the Program (including but not limited to complying with any
reporting and disclosure requirements and establishing and maintaining Program
records). The MDCC has delegated its administrative duties hereunder to the
Benefits Committee, but any action so delegated or that may otherwise be taken
by the Benefits Committee pursuant to the term of the Program may instead be
taken by the MDCC. In the exercise of its sole and absolute discretion, the
Benefits Committee shall interpret the Program’s provisions and determine the
eligibility for benefits. The Benefits Committee shall, to the best of its
ability, interpret the Program in such a way as to meet the requirements of
Section 409A of the Code and any regulations and guidance issued thereunder. Any
action taken hereunder by the MDCC or the Benefits Committee, as the case may
be, shall be final, conclusive, and binding; provided that in the event of a
conflict as between the MDCC and the Benefits Committee, the decision of the
MDCC shall be final, conclusive, and binding. The members of the Benefits
Committee, but not the MDCC, may be Participants in the Program. No member of
the MDCC or the Benefits Committee shall be liable to any person for any action
taken or omitted in connection with the administration of the Program unless
attributable to his own willful misconduct or lack of good faith. The MDCC or
the Benefits Committee, as the case may be, shall from time to time establish
rules for the administration of the Program that are not inconsistent with the
provisions of the Program.

 

5.2. Written Records. The Benefits Committee will administer the Program and
keep a written record of its actions and proceedings including dates, records
and documents relating to the administration of the Program.

 

5.3. Rights of Company to Terminate, Suspend or Amend the Program. The MDCC or
the Benefit Committee shall have the right to terminate or suspend the Program
completely or to amend the Program in any way and at any time, in its sole
discretion and without the consent of any Participant.

 

6. Claims Procedure.

 

6.1. Claim. Any Participant, Beneficiary or authorized representative thereof
claiming a benefit, requesting an interpretation or ruling under the Program, or
requesting information under the Program (a “Claimant”) shall present the claim
or request in writing to the MDCC, which shall respond in writing as soon as
practical, but in no event later than ninety (90) days after receiving the
initial claim. If special circumstances require an extension of time for
processing, the MDCC shall send the

 

- 3 -



--------------------------------------------------------------------------------

Claimant written notice of the extension, setting forth the special
circumstances requiring an extension of time, prior to the termination of the
ninety (90) day period. In no case, however, will the extension of time delay
the decision on such request beyond one hundred and eighty (180) days following
receipt of the actual request.

 

6.2. Denial of Claim. If the claim or request is wholly or partially denied, the
written notice of denial shall include:

 

  a) The reasons for denial, with specific reference to the Program provisions
on which the denial is based;

 

  b) A description of any additional material or information required for the
Claimant to perfect the claim and an explanation of why it is necessary; and

 

  c) An explanation of the Program’s claim review procedures, the time limits
under the procedures and a statement explaining the Claimant’s right to bring a
civil action under ERISA Section 502(a) following an adverse benefit
determination on appeal.

 

6.3. Review of Claim. Any Claimant whose claim or request is denied may request
a review, by request given in writing to the MDCC. Such request must be made
within sixty (60) days after receipt by the Claimant of the written notice of
denial and should set forth the reasons supporting the claim, the reasons such
claim should not have been denied, and any other issues or comments which the
Claimant deems appropriate with respect to the claim. The claim or request shall
be reviewed by the MDCC which may, but shall not be required to, grant the
Claimant a hearing. The Claimant will be provided, upon request and free of
charge, access to and copies of all documents, records and other information
relevant to the claim or request.

 

6.4. Final Decision. The decision on review shall normally be made within sixty
(60) days after the MDCC’s receipt of the Claimant’s claim or request. If an
extension of time is required for a hearing or other special circumstances, the
Claimant shall be notified prior to the expiration of the initial sixty (60) day
period. In no case, however, will the extension of time delay the decision on
review beyond one hundred and twenty (120) days following receipt by the MDCC of
the actual request for review. The MDCC shall provide a Claimant with written
notification of the Plan’s final decision on review. In the case of an adverse
benefit determination, the notification shall include:

 

  a) The reasons for denial, with specific reference to the Program provisions
on which the denial is based;

 

  b) A statement that the Claimant is entitled to receive upon request and free
of charge, access to and copies of all documents, records and other information
relevant to the claim or request;

 

  c) A statement describing the Claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

All decisions by the MDCC shall be final and bind all parties concerned and a
Claimant shall not be permitted to file suit on a claim without first exhausting
the remedies available hereunder.

 

- 4 -



--------------------------------------------------------------------------------

7. Miscellaneous.

 

7.1. Not a Trust. Nothing contained in the Program, and no action taken
hereunder, shall create, nor be construed to create, a trust of any kind, or a
fiduciary relationship between the Company and any Participant, any designated
Beneficiary, or any other person.

 

7.2. Variation of Nouns and Pronouns. Where the context so requires, (a)
singular nouns and pronouns shall be construed as plural, (b) plural nouns and
pronouns shall be construed as singular, and (c) the gender of personal pronouns
shall be construed as masculine, feminine, or neuter.

 

7.3. Headings. The headings of the various Sections contained herein are
intended for ease of reference only and are not to be construed as evidence of
the intent as to the content thereof.

 

7.4. Unfunded Program. Notwithstanding any other provision of the Program,
Participants and their Beneficiaries shall be unsecured general creditors, with
no secured or preferential rights to any assets of the Company or any other
party for payment of benefits under the Program. Any property held by the
Company for the purpose of generating the cash flow for benefit payments under
the Program shall remain its general, unpledged and unrestricted assets. The
Company’s obligation under the Program shall be an unfunded and unsecured
promise to pay money in the future.

 

7.5. Non-Assignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
non-transferable. No part of the amounts payable under the Program shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.

 

7.6. Relation to Other Plans. Any benefits payable under the Program shall not
be deemed compensation to any Participant for the purpose of computing benefits
to which he may be entitled under any pension or profit-sharing plan or other
similar plan or arrangement of the Company.

 

7.7. Not a Contract of Employment. The Program shall not constitute a contract
of employment between the Company and any Participant. Nothing in the Program
shall give a Participant the right to be retained in the service of the Company
or to interfere with the right of the Company to discipline or discharge a
Participant at any time.

 

- 5-



--------------------------------------------------------------------------------

7.8. Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder, and by taking such physical
examinations as Company may deem necessary and taking such other action as may
be requested by the Company.

 

7.9. Governing Law. The provisions of the Program shall be construed and
interpreted according to the laws of the State of Virginia, except as preempted
by federal law.

 

7.10. Validity. If any provision of the Program shall be held illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but the Program shall be construed and enforced as if such illegal
and invalid provision had never been inserted herein.

 

7.11. Notice. Any notice required or permitted under the Program shall be
sufficient if in writing and hand delivered or sent by registered or certified
mail. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the MDCC or the Benefits
Committee shall be directed to the Company’s address. Mailed notice to a
Participant or Beneficiary shall be directed to the person’s last known address
in the Company’s records.

 

7.12. Successors. The provisions of the Program shall bind and inure to the
benefit of Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise, acquire all or substantially
all of the business and assets of Company, and successors of any such
corporation or other business entity.

 

Adopted pursuant to resolution of the Benefits Committee this 6th day of
September, 2005, to be effective as of the Effective Date.

 

- 6 -